Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Suryanarayanan et al (U.S. Patent Application Publication No. 2015/0006614 A1) in view of Undery et al (U.S. Patent Application Publication No. 2011/0246595 A1).

As to claim 1, Suryanarayanan et al teach a method for managing a remote configuration session in a remotely configurable network component, the method comprising: establishing, by a remotely configurable network component in communication with a remote device, a remote configuration session; blocking, by the remotely configurable network component, establishment of a second or subsequent remote configuration session while a first session is established; and unblocking, by the remotely configurable network component, establishment of a second or subsequent remote configuration session when the first session is closed (see abstract, figure 7 , pars.0086-0089, figure 10, pars. 0095-0100, reference teaches about establishing a remote session and blocking and unblocking session based on condition).
However, Suryanarayanan et al do not teach that receiving and measuring heartbeat signal and restarting and closing session based on received heartbeat signal.
Undery et al teach the steps of receiving, in the remotely configurable network component, a heartbeat signal transmitted by the remote device, wherein the remote device is configured to transmit a heartbeat signal to the remotely configurable network component while a configuration interface is open and operably connected to a remote configuration session on a remotely configurable network component whether or not a user is interacting with the configuration interface; measuring, by a heartbeat timer in the remotely configurable network component, a time since the heartbeat signal was received by the remotely configurable network component (see claim 36); restarting, by the remotely configurable network component, the heartbeat timer if the heartbeat signal was received by the remotely configurable network component within a defined heartbeat period (see claims 36 & 41);closing the remote configuration session, by the remotely configurable network component, if the heartbeat signal was not received by the remotely configurable network component within the defined period; and unblocking, by the remotely configurable network component, establishment of a second or subsequent remote configuration session when the first session Is closed (see claim 46-48) (figures 4-7, pars. 0035-0042).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Undery et al as stated above with the method of Suryanarayanan et al for controlling session based on heartbeat signal because it would have improved control over session and also provided better service to the network components by blocking and unblocking session based on session and network components circumstances.

As to claim 2, Undery et al teach the steps of measuring, by a user inactivity timer in the remotely configurable network component, a time since a signal of user activity was received from the remote device by the remotely configurable network component; restarting, by the remotely configurable network component, the user- inactivity timer if the heartbeat signal was received by the remotely configurable network component within a defined user-inactivity period; and closing the remote configuration session, by the remotely configurable network component, if a user-initiated signal was not received by the remotely configurable network component within the defined user-inactivity period (see claims 36, 41, 46-48, figures 4-7, figures 4-7, pars. 0035-0042).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Undery et al as stated above with the method of Suryanarayanan et al for controlling session based on heartbeat signal because it would have improved control over session and also provided better service to the network components by blocking and unblocking session based on session and network components circumstances.

As to claim 3, Undery et al teach that the defined heartbeat period is shorter than the defined user-inactivity period (claims 46-48 & 52).

As to claim 4, Undery et al teach that the heartbeat signal is a keep-alive message comprising data relating to the timing of the heartbeat message, a Status of the remote device, a status of the network, and/or other data (pars. 0010-0014).

As to claims 5-6, Suryanarayanan et al teach that changing, on the remotely configurable network component, one or more configurable settings in response to user input to the configuration interface; and closing the remote configuration session, by the remotely configurable network component, if a user logs out of the configuration interface (figures 10-11, pars. 0095-0100, reference teaches about changing or closing session based on user input).

As to claims 7-13, they are also rejected for the same reasons set forth to rejecting claims 1-6 above, since claims 7-13 are merely an apparatus for the method of operations defined in the claims 1-6 and claims 7-13 do not teach or define any new limitations than above rejected claims 1-6. Additionally, Undery et al teach that the
instructions that can be communicated to a remote device for providing a configuration interface using HTTP or HTTPS in a web browser on the remote device, wherein the instructions include instructions that cause the configuration interface on the remote device to transmit a heartbeat signal at a defined heartbeat interval while the configuration interface is open and operable (pars. 0005-0008); and the remotely configurable network component is a customer premises equipment device, a cable modem, a DOCSIS gateway or a router (pars. 0008 & 0031).

As to claims 14-19, they are also rejected for the same reasons set forth to rejecting claims 1-6 above, since claims 14-19 are merely a program product for the method of operations defined in the claims 1-6 and claims 14-19 do not teach or define any new limitations than above rejected claims 1-6.

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Pawl et al, U.S. Patent No. 10,298,588 B2.



Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            August 26, 2022